                 THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:19-cv-00082-MR-WCM



DELTA WALSH,                    )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                      ORDER
                                )
                                )
FORREST GILLIAM, et al.,        )
                                )
                   Defendants.  )
_______________________________ )


      THIS MATTER is before the Court on the following documents filed by

the pro se Plaintiff:

      (1)     Plaintiff’s Motion in Opposition to Defendants Forrest Gilliam, et

              al.’s Motion to Dismiss Amended Complaint [Doc. 33];

      (2)     Plaintiff’s Memorandum of Law in Support of Opposition [Doc.

              33-1];

      (3)     Plaintiff’s Motion in Opposition to Defendant Dewain Mackey’s

              Motion to Dismiss the Amended Complaint [Doc. 34];

      (4)     Plaintiff’s Memorandum of Law in Support of Motion in

              Opposition [Doc. 34-1];
      (5)   Plaintiff’s Motion to Dismiss the Defendants’ Reply [Doc. 37]; and

      (6)   Plaintiff’s Motion to Dismiss Defendant Dewain Mackey’s Reply

            [Doc. 38].

      The Defendants in this matter have filed motions seeking the dismissal

of the Plaintiff’s Amended Complaint pursuant to Rule 12 of the Federal

Rules of Civil Procedure. [Doc. 20; Doc. 23, as amended by Doc. 24]. In

response to each Motion to Dismiss, the Plaintiff has filed a “Motion in

Opposition” along with a “Memorandum of Law” in support thereof. The

Plaintiff’s Memorandum in response to Defendant Mackey’s Motion is 27

pages long. [Doc. 31-1]. The Plaintiff’s Memorandum in response to the

other Defendants’ Motion is 75 pages in length. [Doc. 33-1]. In addition, the

Plaintiff has filed “Motions to Dismiss” each of the Defendants’ reply briefs.

[Docs. 37, 38].

      The Plaintiff is not entitled to seek dismissal of every pleading filed by

the Defendants. When a motion to dismiss is filed pursuant to Rule 12 of the

Federal Rules of Civil Procedure, she is permitted to file only a response.

When a defendant files a reply to her response, the Plaintiff is not entitled to

file a surreply unless the Court expressly permits it. See LCvR 7.1(e).

Accordingly, the Plaintiff’s “Motions in Opposition” [Docs. 33, 34, 37, 38] to

the Defendants’ filings are improper and will be stricken.

                                       2
      Further, the memoranda of law submitted in opposition to the

Defendants’ motions to dismiss [Docs. 33-1, 34-1] exceed the 25-page limit

established by the Local Rules of this Court. See LCvR 7.1(d). Accordingly,

these memoranda will be stricken. The Court will allow the Plaintiff thirty (30)

days to file responses to the Defendants’ motions to dismiss which comply

with this Court’s Local Rules.

      IT IS, THEREFORE, ORDERED that the Plaintiff’s “Motions in

Opposition” and memoranda in support [Docs. 33, 33-1, 34, 34-1, 37, 38]

filed in opposition to the Defendants’ filings are hereby STRICKEN. The

Plaintiff shall have thirty (30) days from the entry of this Order within which

to file amended responses, not to exceed twenty-five (25) pages in length

each, to the Defendants’ motions to dismiss. The Plaintiff is hereby advised

that any future pleadings which fail to comply with this Order and the

Local Rules of this Court will be summarily stricken.

      IT IS FURTHER ORDERED that the Defendants shall have fourteen

(14) days from the filing of the Plaintiff’s amended responses to file replies

thereto.
                                 Signed: August 28, 2019
      IT IS SO ORDERED.




                                          3
